Opinion by Judge CANBY; Dissent by Judge KLEINFELD.
CANBY, Circuit Judge:
Plaintiff-appellant Mark Wehrli brought this action pursuant to 42 U.S.C. § 1983, claiming that certain actions of his employer, Orange County, California, violated his federal constitutional rights. The issue for decision on this appeal is whether an earlier state administrative adjudication of Wehrli’s claim, which he voluntarily precipitated, is to be given preclusive effect in the present proceedings. We conclude that the administrative ruling is not pre-clusive, and we accordingly reverse the district court’s summary judgment in favor of the County.
BACKGROUND
Wehrli, a Deputy Marshal at the Orange County courthouse, suffered an off-duty epileptic seizure, and so advised his employer. A county physician restricted Wehrli to light duty for the next five years, the period following an initial seizure during which there remains a significant risk of recurrence. The County informed Wehrli that it had no hght duty positions for a Deputy Marshal and instead offered him a clerical position. The County conditioned this offer on Wehrli’s waiver of his right to challenge his removal from the Deputy Marshal position, and the waiver of any right to eventual reemployment as a Deputy Marshall. Wehrli refused to waive these rights and was discharged.
Wehrli then filed this 42 U.S.C. § 1983 action in district court, challenging his discharge as a violation of due process. Shortly thereafter, all proceedings were stayed because of the County’s bankruptcy. During the stay, Wehrli opted for an administrative hearing on his claims, as provided by the Marshal’s Court Personnel Rules and Regulations. A municipal court judge presided over the hearing. Wehrli was represented by an attorney and was allowed to present evidence and cross-examine opposing witnesses. The hearing was not recorded, however, and the hearing rules provided that “the decision of the panel judge shall be final and binding on all parties and shall not be subject to judicial review.”2
The hearing officer found that, in light of the updated medical record, particularly new information about the effect of medication on Wehrli’s condition, Wehrli was fit to serve as a Deputy Marshal. He therefore reinstated him to that position. The hearing officer also found, however, that Wehrli had failed to present key information from his own physician to the County. He determined that “Deputy Wehrli’s inaction in providing information to [the County] was a substantial factor leading to his termination.” He concluded that the County acted reasonably in discharging Wehrli and that Wehrli was not entitled to backpay. The hearing officer also found that the County did not violate any of Wehrli’s rights by conditioning its offer of a clerical position on Wehrli’s waiver of his appeal rights.
When Orange County emerged from its bankruptcy, Wehrli moved to reactivate his federal action. The district court noted that the administrative hearing officer had “addressed the same issues in his decision that are now before the Court.” It found that the administrative hearing had adequate judicial safeguards, and that, by opting for such a hearing under its applicable rules, Wehrli had waived his right to judicial review of that decision. The district court concluded that Wehrli was collaterally estopped from relitigating the issues underlying his § 1983 claims. Wehrli appeals.
DISCUSSION

Is the State Administrative Proceeding Entitled to Preclusive Effect?

Wehrli’s principal challenge to the district court’s decision is a relatively narrow *694one. He argues that the district court erred in giving collateral estoppel effect to the state administrative decision because that decision was not subject to judicial review. We conclude that WEHRLI is correct.
There is no doubt that, as a general matter, a state administrative decision can have preclusive effect upon a federal § 1983 claim. The Supreme Court so held in University of Tennessee v. Elliott, 478 U.S. 788, 106 S.Ct. 3220, 92 L.Ed.2d 635 (1986). That case, too, dealt with a state administrative decision that had not been subjected to judicial review, but such review had been available under state law; the plaintiff had simply failed to avail himself of it. In finding the administrative decision to be preclusive, the Supreme Court pointed out that the full faith and credit statute, 28 U.S.C. § 1738, does not require federal courts to give force to unreviewed state administrative proceedings. Id. at 794, 106 S.Ct. 3220. The Court added, however, that “we have frequently fashioned federal common-law rules of preclusion in the absence of a governing statute.” Id. The Court then held, with regard to preclusion of the plaintiffs § 1983 claim:
[Wjhen a state agency “acting in a judicial capacity ... resolves disputed issues of fact properly before it which the parties have had an adequate opportunity to litigate,” [United States v.] Utah Construction & Mining Co., [384 U.S. 394,] 422 [86 S.Ct. 1545, 16 L.Ed.2d 642 (1966)], federal courts must give the agency’s factfinding the same preclusive effect to which it would be entitled in the State courts.
Id. at 799, 106 S.Ct. 3220 (footnote omitted). We have held that this same principle applies to legal as well as factual rulings of an administrative body. Miller v. County of Santa Cruz, 39 F.3d 1030, 1032-33 (9th Cir.1994).
Wehrli argues that the unavailability of judicial review means that he did not have “an adequate opportunity to litigate.” There is sound support for his view. Although the Supreme Court in Elliott did not elaborate on the essentials of an “adequate opportunity,” it quoted Utah Construction for the requirement. Utah Construction gave preclusive effect to an administrative decision with the observation that “both parties had a full and fair opportunity to argue their version of the facts and an opportunity to seek court review of any adverse findings.” Utah Construction, 384 U.S. at 422, 86 S.Ct. 1545. Our cases, too, suggest that the availability of judicial review is a crucial factor in determining preclusive effect. In Plaine v. McCabe, 797 F.2d 713 (9th Cir.1986), we accorded preclusive effect where judicial review of the administrative adjudication was available but unused, stating:
If an adequate opportunity for review is available, a losing party cannot obstruct the preclusive use of the state administrative decision simply by foregoing her right to appeal.
Id. at 719, n. 12 (emphasis added); see also Eilrich v. Remas, 839 F.2d 630 (9th Cir.1988). Similarly, we held in Misischia v. Pirie, 60 F.3d 626 (9th Cir.1995), that a plaintiff had had an “adequate opportunity to litigate” because “[h]e had an opportunity, which he chose not to take, for judicial review, and even for the presentation of evidence in the reviewing court to demonstrate procedural irregularities by the board.” Id. at 630.
In Miller, 39 F.3d at 1038, we rejected a claim that preclusive effect must be denied because the administrative decisionmakers were not necessarily lawyers, stating that “the availability of judicial review, even if not always determinative, is of critical importance here.” Id. We do not draw from this statement an implication that, when the decisionmaker is a lawyer or judge, judicial review is unnecessary for preclu-sive effect. That issue was not before us in Miller, and the rationale of both Plaine and Eilrich militate in favor of the avail*695ability of judicial review as a requisite for preclusive effect. Certainly the fact that Wehrli’s hearing officer was a judge adds to the judicial character of the proceedings and the likelihood of a fair hearing, but individual hearing officers are capable of occasional arbitrary action even if they are judges.3 Indeed, the Restatement, which California generally follows in these matters, see Anderson-Cottonwood Disposal v. W.CA.B., 135 Cal.App.3d 326, 185 Cal.Rptr. 336, 340 (App.1982), flatly denies preclusive effect to a judicial judgment when “[t]he party against whom preclusion is sought could not, as a matter of law, have obtained review of the judgment in the initial action.” Restatement, Second, Judgments § 28(1). The reasons for this proscription apply to Wehrli; with no administrative record and no judicial review, Wehrli would have no way of correcting arbitrary administrative action if any occurred. We agree, therefore, with the Third Circuit that “the issue of a ‘full and fair’ opportunity to litigate includes the possibility of a chain of appellate review.” Crossroads Cogeneration v. Orange & Rockland Utilities, Inc., 159 F.3d 129, 137 (3d Cir.1998) (construing similar New York law); see also Convalescent Ctr. v. Dept. of Income Maintenance, 208 Conn. 187, 195-202, 544 A.2d 604, 608-11 (Conn. 1988) (holding that access to judicial review is a necessary precondition to administrative collateral estoppel).
We do not accept the County’s view that Werhli is in the position of one who chose to forego available review. It is true that Werhli was not required to invoke the administrative process, but that will often be the ease. The rules of the administrative process themselves foreclosed judicial review; Wehrli had no choice between review or no review. He did not waive judicial review in any sense meaningful for the purposes of res judicata or collateral estoppel. We conclude, therefore, that Wehrli did not have an “adequate opportunity to litigate” his claim in the administrative proceedings, within the meaning of Elliott and Utah Construction. The state administrative decision is therefore not entitled to preclusive effect as a matter of federal common law.
We also point out that Elliott requires federal courts to accord only that preclu-sive effect that the state would give to its own proceeding. California does give pre-clusive effect to state administrative decisions, but it does so under the guidance of Utah Construction. See People v. Sims, 32 Cal.3d 468, 479, 186 Cal.Rptr. 77, 651 P.2d 321, 328 (1982); see also Plaine, 797 F.2d at 720. Thus, in giving an agency decision preclusive effect against a county, the California Supreme Court pointed out that one of the factors indicating that the administrative agency had acted in the “judicial capacity” required by Utah Construction was that “the County had both the right to seek a rehearing before the agency and the right to petition for review in superior court.” Sims, 32 Cal.3d at 480, 186 Cal.Rptr. 77, 651 P.2d at 328. We have found no California case according res judicata or collateral estoppel effect to an administrative decision for which judicial review was not available.
We conclude, therefore, that neither federal nor California law would give pre-clusive effect, under the doctrines of res judicata or collateral estoppel, to a state administrative proceeding not subject to judicial review.
CONCLUSION
The judgment of the district court is reversed, and the matter is remanded to the district court for further proceedings.
REVERSED and REMANDED.

. The rules also state that "[i]f the grievance/appeal is decided by a judge, the griev-ant/appellant and ADMOC relinquish any current or future claim to seek or obtain remedy through any other Court appeal procedures.”


. Our statement is not to be taken as implying error by the hearing officer in Wehrli’s case; the merits of his decision are not before us.